Exhibit 10.3

2015 Cash-Settled RSU Agreement (Non-Plan)

CAREER EDUCATION CORPORATION

CASH-SETTLED RESTRICTED STOCK UNIT AGREEMENT

This CASH-SETTLED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated
[INSERT DATE HERE] (the “Grant Date”) is by and between Career Education
Corporation, a Delaware corporation (the “Company”), and Todd Nelson (the
“Grantee”).

The Company hereby grants such award to the Grantee. Notwithstanding that the
award is not, and shall not be deemed to be, granted under the Company’s 2008
Incentive Compensation Plan, as amended (the “Plan”), except for the grant
limitations set forth in the Plan, this award shall be subject to all of the
terms of the Plan as if it had been granted thereunder, provided, however, that
the terms of this Agreement shall control with respect to such matters expressly
addressed herein, and all capitalized terms not otherwise defined in this
Agreement shall have the meaning set forth in Plan. To evidence such award and
to set forth its terms, the Company and the Grantee agree as follows:

1. Grant of Restricted Stock Units. Subject to and upon the terms and conditions
set forth in this Agreement and the Plan, the Committee granted to the Grantee
[INSERT NUMBER OF RSUs] Restricted Stock Units (the “RSUs”) on the Grant Date,
and the Grantee hereby accepts the grant of the RSUs as set forth herein.

2. Limitations on Transferability. Except in the event of the death of the
Grantee, at any time prior to the Settlement Date, the RSUs, or any interest
therein, cannot be directly or indirectly transferred, sold, assigned, pledged,
hypothecated, encumbered or otherwise disposed.

3. Dates of Vesting. Subject to the provisions of Sections 5 and 6 of this
Agreement, the RSUs shall cease to be restricted and shall become
non-forfeitable (thereafter being referred to as “Vested RSUs”) in two equal
installments on each of September 14, 2016 and September 14, 2017 (each, a
“Vesting Date”).

Notwithstanding the foregoing, and subject to Sections 5 and 6 below, in the
event that the Grantee incurs a Termination of Service prior to any Vesting
Date, any RSUs that were unvested at the date of such Termination of Service
shall be immediately forfeited to the Company.

4. Crediting and Settling RSUs.

(a) RSU Accounts. The Company shall establish an account on its books for each
grantee who receives a grant of RSUs (the “RSU Account”). The RSUs granted
hereby shall be credited to the RSU Account as of the Grant Date. The RSU
Account shall be maintained for record keeping purposes only and the Company
shall not be obligated to segregate or set aside assets representing amounts
credited to the RSU Account. The obligation to make distributions of amounts
credited to the RSU Account shall be an unfunded, unsecured obligation of the
Company.

(b) Settlement of RSU Accounts. The Company shall settle the RSU Account by
delivering to the holder thereof (who may be the Grantee or his Beneficiary, as
applicable) an amount in cash equal to the product of (i) the number of Vested
RSUs in the RSU Account as of the applicable Settlement Date, multiplied by
(ii) the Fair Market Value of a Share on the applicable Vesting Date (subject to
applicable tax withholding obligations set forth in



--------------------------------------------------------------------------------

2015 Cash-Settled RSU Agreement (Non-Plan)

 

Section 24 of this Agreement or otherwise required by any taxing authority). The
Settlement Date for all RSUs credited to the RSU Account shall be as soon as
administratively practical following each Vesting Date (or the relevant vesting
date set forth in Section 5(a) hereof), but in no event shall such Settlement
Date be later than March 15 of the calendar year following the calendar year in
which a Vesting Date (or the relevant vesting date set forth in Section 5(a)
hereof) occurs.

5. Termination of Service. Subject to Section 6, the provisions of this
Section 5 shall apply in the event the Grantee incurs a Termination of Service
at any time prior to an applicable Vesting Date set forth in Section 3:

(a) If the Grantee incurs a Termination of Service because of his death or
Disability, any RSUs that had not become Vested RSUs prior to the date of the
Termination of Service shall become Vested RSUs, and, as of the applicable
Settlement Date, the Grantee (or his Beneficiary, as applicable) shall be
entitled to receive an amount determined pursuant to Section 4 hereof.

(b) If the Grantee incurs a Termination of Service for any reason other than as
set forth in 5(a) above, then any RSUs that had not become Vested RSUs prior to
the date of the Termination of Service shall be immediately forfeited to the
Company.

6. Change in Control. Upon a Change in Control, the Grantee will have such
rights with respect to the RSUs as are provided for in the Plan.

7. Adjustment in RSUs. The Committee may make or provide for such adjustments as
provided for in Section 4.2 of the Plan.

8. Plan Amendment. No discontinuation, modification, or amendment of the Plan
may, without the written consent of the Grantee, adversely affect the rights of
the Grantee under this Agreement, except as otherwise provided under the Plan.

9. No Stockholder Rights. The RSUs represent only the right to receive cash
pursuant to the terms hereof and shall not represent an equity security of the
Company and shall not carry any voting or dividend rights.

10. Employment Rights. This Agreement is not a contract of employment, and the
terms of employment of the Grantee or other relationship of the Grantee with the
Company shall not be affected in any way by this Agreement except as
specifically provided herein. The Grantee’s execution or acceptance of this
Agreement shall not be construed as conferring any legal rights upon the Grantee
for a continuation of an employment or other relationship with the Company, nor
shall it interfere with the right of the Company to discharge the Grantee and to
treat him without regard to the effect which such treatment might have upon him
as a Grantee.

11. Disclosure Rights. Except as required by applicable law, the Company (or any
of its affiliates) shall not have any duty or obligation to disclose any
information to a record or beneficial holder of RSUs or Vested RSUs.

12. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by and enforced in accordance with the laws of the
State of Delaware (other than its laws respecting choice of law).

 

2



--------------------------------------------------------------------------------

2015 Cash-Settled RSU Agreement (Non-Plan)

 

13. Compliance with Laws and Regulations. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to pay amounts due hereunder unless
and until the Company is advised by its counsel that such payment is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of any exchange upon which Shares are traded. The Company may
require, as a condition of such payment, and in order to ensure compliance with
such laws, regulations and requirements, that the Grantee make such covenants,
agreements, and representations as the Company, in its sole discretion,
considers necessary or desirable.

14. Successors and Assigns. Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Grantee and the successors and assigns of the Company.

15. No Limitation on Rights of the Company. This Agreement shall not in any way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
make changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

16. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address appearing
on the records of the Company. Such communication or notice shall be delivered
personally or sent by certified, registered, or express mail, postage prepaid,
return receipt requested, or by a reputable overnight delivery service. Any such
notice shall be deemed given when received by the intended recipient.
Notwithstanding the foregoing, any notice required or permitted hereunder from
the Company to the Grantee may be made by electronic means, including by
electronic mail to the Company-maintained electronic mailbox of the Grantee, and
the Grantee hereby consents to receive such notice by electronic delivery. To
the extent permitted in an electronically delivered notice described in the
previous sentence, the Grantee shall be permitted to respond to such notice or
communication by way of a responsive electronic communication, including by
electronic mail.

17. Construction. Except as set forth herein, it is the intent of the parties
that this Agreement is made and the RSUs are granted consistent with the terms
of the Plan and shall be deemed in all respects limited by and subject to the
express provisions of the Plan as such provisions would apply to awards granted
under the Plan. Notwithstanding the terms of the Plan, this Agreement shall
control with respect to such matters expressly addressed herein. The
interpretation and construction by the Committee of the Plan, this Agreement and
any such rules and regulations adopted by the Committee for purposes of
administering this Agreement consistent herewith, shall be final and binding
upon the Grantee and all other persons.

18. Entire Agreement. This Agreement, together with the terms of the Plan as if
the RSUs had been granted under the Plan, constitute the entire obligation of
the parties hereto with respect to the subject matter hereof and shall supersede
any prior expressions of intent or understanding with respect to this
transaction.

19. Amendment. This Agreement may be amended as provided under the Plan, but
except as provided in the Plan no such amendment shall adversely affect the
Grantee’s rights under the Agreement without the Grantee’s written consent,
unless otherwise permitted by the Plan with respect to awards granted under the
Plan.

 

3



--------------------------------------------------------------------------------

2015 Cash-Settled RSU Agreement (Non-Plan)

 

20. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

21. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

22. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

23. Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

24. Tax Consequences. Payments made pursuant hereto shall be subject to all
required tax withholding obligations.

25. Receipt of Plan. The Grantee acknowledges receipt of a copy of the Plan, and
represents that the Grantee is familiar with the terms and provisions thereof,
and hereby accepts the RSUs subject to all the terms and provisions of this
Agreement and acknowledges and agrees that the terms of the Plan shall apply to
the RSUs as if the RSUs had been granted under the Plan; provided, however, this
Agreement shall control with respect to such matters expressly addressed herein.
The Committee shall interpret and construe the Plan and this Agreement, and its
interpretation and determination shall be conclusive and binding upon the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder.

26. Restrictive Covenants. In consideration of receiving the RSUs hereunder, and
as a term and condition of the Grantee’s employment with the Company, the
Grantee agrees to adhere to, and be bound by, the following restrictions. The
Grantee hereby acknowledges that the Grantee’s job responsibilities give the
Grantee access to confidential and proprietary information belonging to the
Company and/or its subsidiaries, and that this and other confidential
information to which the Grantee has access would be of value, and provide an
unfair advantage, to a competitor in competing against the Company or its
subsidiaries in any of the markets in which the Company or its subsidiaries
maintains schools, provides on-line education classes or otherwise conducts
business. The Grantee further acknowledges that the following restrictions will
not cause the Grantee undue hardship. Consequently, the Grantee agrees that the
restrictions below (the “Restrictive Covenants”) are reasonable and necessary to
protect the Company’s and/or its subsidiaries’ legitimate business interests.

During the Grantee’s employment with the Company and/or any of its subsidiaries
and continuing thereafter for the post-termination periods specified below, the
Grantee will not, in any way, directly or indirectly, either for the Grantee or
any other person or entity, whether paid or unpaid:

(a) For 24 months following Grantee’s Termination of Service, accept employment
with, own, manage, operate, consult or provide expert services to any person or
entity that competes with the Company or any of its subsidiaries in any capacity
that involves any responsibilities or activities involving or relating to any
Competing Educational Service, as

 

4



--------------------------------------------------------------------------------

2015 Cash-Settled RSU Agreement (Non-Plan)

 

defined herein. “Competing Educational Service” means any educational service
that competes with the educational services provided by the Company and/or any
of its subsidiaries, including but not limited to coursework in the areas of
visual communication and design technologies; information technology; business
studies; culinary arts; and health education, or any education service. The
Grantee hereby acknowledges that the following organizations, among others,
provide Competing Educational Services and, should the Grantee accept employment
with, own, manage, operate, consult or provide expert services to any of these
organizations, it would inevitably require the use and/or disclosure of
confidential information belonging to the Company and/or its subsidiaries and
would provide such organizations with an unfair business advantage over the
Company: American Public Education, Inc.; Anthem Education; Apollo Education
Group, Inc.; Bridgepoint Education, Inc.; Capella Education Company; Career
Step, LLC; Delta Career Education Corporation; DeVry Education Group Inc.;
Education Management Corporation; Grand Canyon Education Inc.; ITT Educational
Services Inc.; Kaplan, Inc.; Laureate Education, Inc.; Learning Tree
International Inc.; Lincoln Educational Services, Inc.; National American
University Holdings Inc.; Pearson Embanet; Ross Education, LLC; Strayer
Education Inc.; Universal Technical Institute Inc.; Zenith Education Group, Inc.
and each of their respective subsidiaries, affiliates and successors. The
Grantee further acknowledges that the Company and/or its subsidiaries provide
career-oriented education through physical campuses throughout the United States
and web-based virtual campuses throughout the world and, therefore, it is
impracticable to identify a limited, specific geographical scope for this
Restrictive Covenant.

(b) For 24 months following the Grantee’s Termination of Service, solicit,
attempt to solicit, assist with the solicitation of, direct another to solicit,
or otherwise entice any employee of the Company or any of its subsidiaries to
leave his/her employment.

(c) At all times following the Grantee’s Termination of Service, reveal,
divulge, or make known to any person, firm or corporation any confidential
information, or take any other action, in violation of the Confidential
Information Policy in the Company’s Code of Business Conduct & Ethics

Should the Grantee breach the terms of these Restrictive Covenants, the Company
reserves the right to enforce the terms herein in court and seek any and all
remedies available to it in equity and law, and the Grantee agrees to pay the
Company’s attorneys’ fees and costs should it succeed on its claim(s). Further,
should the Grantee breach the terms of these Restrictive Covenants, the Grantee
will forfeit any right to the RSUs or payments made or remaining due hereunder,
subject to the terms and conditions of the Plan, and the Grantee agrees to pay
the Company’s attorneys’ fees and costs incurred in recovering such RSUs or
payments made pursuant hereto.

It is the intention of the Grantee and the Company that in the event any of the
covenants contained in these Restrictive Covenants are determined to be
unreasonable and/or unenforceable with respect to scope, time or geographical
coverage, the Grantee and the Company agree that such covenants may be modified
and narrowed by a court, so as to provide the maximum legally enforceable
protection of the Company’s and any of its subsidiaries’ interests as described
in this Agreement.

27. Cooperation. In the event of any pending or threatened investigation,
proceeding, lawsuit, claim or legal action against or involving the Company, the
Grantee acknowledges and agrees to cooperate to the fullest extent possible in
the investigation, preparation, prosecution, or defense of the Company’s case,
including, but not limited to, the execution of affidavits or documents,
providing of information requested by the Company or the Company’s counsel, and
meeting with

 

5



--------------------------------------------------------------------------------

2015 Cash-Settled RSU Agreement (Non-Plan)

 

Company representatives or the Company’s counsel. Nothing in this paragraph
shall be construed as suggesting or implying that the Grantee should testify in
any way other than truthfully or provide anything other than accurate, truthful
information.

28. Condition to Accept Agreement. This Agreement will be null and void unless
the Grantee indicates his acceptance of the award of the RSUs provided for
hereunder by signing, dating and returning this Agreement to the Company on or
before [INSERT DATE HERE].

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

2015 Cash-Settled RSU Agreement (Non-Plan)

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

 

CAREER EDUCATION CORPORATION By:  

 

Name:  

 

Title:  

 

ACCEPTANCE (OR REJECTION) OF AWARD BY GRANTEE

 

The undersigned, the Grantee, hereby:    (select one of the options below)

 

       ACCEPTS the award of RSUs as set forth in this Agreement and agrees to be
bound by the terms and conditions of this Agreement and the terms of the Plan as
if the RSUs had been granted under the Plan.        REJECTS the award of RSUs
contemplated by this Agreement and forfeits all rights relating thereto. Please
note that a rejection of this award has no impact on any other award of options,
restricted stock or restricted stock units you have previously received,
including any restrictive covenants you are subject to pursuant to the
agreement(s) governing your previous awards.

 

Date:  

 

   

 

      (Signature of Grantee)       Print Name:   Todd Nelson

Please sign and return a fully executed .pdf of this Cash-Settled Restricted
Stock Unit Agreement by [INSERT DATE HERE], to                     . Failure to
do so will result in forfeiture of the award. Please retain a copy of this
signed Cash-Settled Restricted Stock Unit Agreement for your records.

 

7